UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6356



GEORGE E. CARTER-EL,

                                              Plaintiff - Appellant,

          versus


BEN J. ULEP, M.D.; WILLIS HULON, D.C. Monitor,
Sussex   II   State  Prison;   NURSE   HOWELL,
Registered Nurse, Sussex II State Prison;
ANTHONY WILLIAMS, Mayor of the District of
Columbia; EDDIE L. PEARSON, Chief Warden,
Sussex II State Prison; JAMILLA F. BURNEY,
Assistant Warden, Sussex II State Prison; MRS.
STANFORD, Administrator, Sussex II State
Prison; RON ANGELONE, Director, Virginia
Department of Corrections,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-741)


Submitted:   April 4, 2003                    Decided:   May 7, 2003


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
George E. Carter-El, Appellant Pro Se.      David Ernest Boelzner,
WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia; Edward
Scott Rosenthal, Alexandria, Virginia; Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     George E. Carter-El appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Carter-El v. Ulep,

No. CA-02-741 (E.D. Va. filed Feb. 10, 2003 & entered Feb. 14,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2